      Case 3:20-cv-00320-KHJ-LGI Document 26 Filed 08/31/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


MATTHEW DE LACRUZ                                                        PLAINTIFF


V.                                       CIVIL ACTION NO. 3:20-CV-320-KHJ-LGI


RANKIN COUNTY, SHERIFF BRYAN
BAILEY, JOHN DOES                                                    DEFENDANTS


            ORDER ADOPTING REPORT AND RECOMMENDATION

      Before the Court is the Report and Recommendation of United States

Magistrate Judge Lakeysa Greer Isaac. [25]. That Report recommends that the

Court grant Defendants’ Motion for Summary Judgment [21] and dismiss Plaintiff

Matthew De LaCruz’s case for failure to state a claim. Written objections to the

Report were due by August 27, 2021. The Report notified the parties that failure to

file written objections to the findings and recommendations by that date would bar

further appeal in accordance with 28 U.S.C. § 636. Id.

      When no party has objected to a magistrate judge’s report and

recommendation, the Court need not review it de novo. 28 U.S.C. § 636(b)(1) (“A

judge of the court shall make a de novo determination of those portions of the report

or specified proposed findings and recommendations to which objection is made.”).

In such cases, the Court applies the “clearly erroneous, abuse of discretion and

contrary to law” standard of review. United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989).
         Case 3:20-cv-00320-KHJ-LGI Document 26 Filed 08/31/21 Page 2 of 2




         De LaCruz brings this civil rights action against Rankin County, Mississippi,

Sheriff Bryan Bailey, and John Does, Officers at the Rankin County Jail relating to

his fear of contracting COVID-19 while incarcerated. De LaCruz, however, admits

in his Complaint that he made no attempt to exhaust his administrative remedies

before suing. As a result, the Magistrate Judge found that De LaCruz had not

exhausted his administrative remedies as required by the Prison Litigation Reform

Act, 42 U.S.C. § 1997e(a) (Supp. 2000), and recommended that the Court should

dismiss this case for failure to state a claim. De LaCruz did not object to this Report

and Recommendation. The Court finds that the Report and Recommendation is

neither clearly erroneous nor contrary to law and should be adopted as the opinion

of this Court.

         IT IS, THEREFORE, ORDERED AND ADJUDGED that the Report and

Recommendation [25] of United States Magistrate Judge Lakeysha Greer Isaac,

entered in this cause should be, and the same is, adopted as the finding of this

Court.

         IT IS, FURTHER, ORDERED AND ADJUDGED that Defendants’ Motion for

Summary Judgment [21] is granted, and this case is DISMISSED WITHOUT

PREJUDICE.

         A separate Final Judgment will issue this day.

         SO ORDERED, this the 31st day of August, 2021.

                                                s/ Kristi H. Johnson
                                                UNITED STATES DISTRICT JUDGE




                                            2
